 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LORENZO MARTIN,                                     Case No.: 18cv2814 BAS (BGS)
12                                     Petitioner,
                                                         ORDER DISMISSING CASE
13   v.                                                  WITHOUT PREJUDICE AND WITH
                                                         LEAVE TO AMEND
14   UNKNOWN,
15                                  Respondent.
16
17         Petitioner, a state prisoner proceeding pro se, has filed a Petition for Writ of
18   Habeas Corpus pursuant to 28 U.S.C. § 2254
19                 FAILURE TO SATISFY FILING FEE REQUIREMENT
20         Petitioner has failed to pay the $5.00 filing fee and has failed to move to proceed in
21   forma pauperis. This Court cannot proceed until Petitioner has either paid the $5.00
22   filing fee or qualified to proceed in forma pauperis. See Rule 3(a), 28 U.S.C. foll. § 2254.
23                     FAILURE TO NAME A PROPER RESPONDENT
24         Review of the Petition reveals that Petitioner has failed to name a proper
25   respondent. On federal habeas, a state prisoner must name the state officer having
26   custody of him as the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir.
27   1996) (citing Rule 2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal jurisdiction
28   when a habeas petition fails to name a proper respondent. See id.

                                                     1
                                                                                  18cv2814 BAS (BGS)
 1         The warden is the typical respondent. However, “the rules following section 2254
 2   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
 3   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
 4   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254
 5   advisory committee’s note). If “a petitioner is in custody due to the state action he is
 6   challenging, ‘[t]he named respondent shall be the state officer who has official custody of
 7   the petitioner (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C.
 8   foll. § 2254 advisory committee’s note).
 9         A long standing rule in the Ninth Circuit holds “that a petitioner may not seek [a
10   writ of] habeas corpus against the State under . . . [whose] authority . . . the petitioner is
11   in custody. The actual person who is [the] custodian [of the petitioner] must be the
12   respondent.” Ashley v. Washington, 394 F.2d 125, 126 (9th Cir. 1968). This requirement
13   exists because a writ of habeas corpus acts upon the custodian of the state prisoner, the
14   person who will produce “the body” if directed to do so by the Court. “Both the warden
15   of a California prison and the Director of Corrections for California have the power to
16   produce the prisoner.” Ortiz-Sandoval, 81 F.3d at 895.
17         Here, Petitioner has not named a Respondent. In order for this Court to entertain
18   the Petition filed in this action, Petitioner must name the warden in charge of the state
19   correctional facility in which Petitioner is presently confined or the Director of the
20   California Department of Corrections. Brittingham v. United States, 982 F.2d 378, 379
21   (9th Cir. 1992) (per curiam).
22             FAILURE TO STATE GROUNDS FOR RELIEF IN PETITION
23         In addition, Title 28, United States Code, § 2254(a), sets forth the following scope
24   of review for federal habeas corpus claims:
25                The Supreme Court, a Justice thereof, a circuit judge, or a district
           court shall entertain an application for a writ of habeas corpus in behalf of a
26
           person in custody pursuant to the judgment of a State court only on the
27
28   ///

                                                    2
                                                                                    18cv2814 BAS (BGS)
 1         ground that he is in custody in violation of the Constitution or laws or
           treaties of the United States.
 2
 3   28 U.S.C. § 2254(a) (emphasis added). See Hernandez v. Ylst, 930 F.2d 714, 719
 4   (9th Cir. 1991). Thus, to present a cognizable federal habeas corpus claim under §
 5   2254, a state prisoner must allege both that he is in custody pursuant to a
 6   “judgment of a State court,” and that he is in custody in “violation of the
 7   Constitution or laws or treaties of the United States.” See 28 U.S.C. § 2254(a). In
 8   addition, Rule 2(c) of the Rules Governing Section 2254 Cases states that the
 9   petition “shall set forth in summary form the facts supporting each of the grounds .
10   . . specified [in the petition].” Rule 2(c), 28 U.S.C. foll. § 2254. See also Boehme
11   v. Maxwell, 423 F.2d 1056, 1058 (9th Cir. 1970) (trial court’s dismissal of federal
12   habeas proceeding affirmed where petitioner made conclusory allegations instead
13   of factual allegations showing that he was entitled to relief).
14         While courts should liberally interpret pro se pleadings with leniency and
15   understanding, this should not place on the reviewing court the entire onus of ferreting
16   out grounds for relief. See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir. 2001). Here,
17   Petitioner states as grounds for relief the following: “physical evidence, officers
18   statements, witness statements.” In no way does Petitioner claim he is “in custody in
19   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254.
20   This Court would have to engage in a tenuous analysis in order to attempt to identify and
21   make sense of the Petition. In order to satisfy Rule 2(c), Petitioner must point to a “real
22   possibility of constitutional error.” Cf. Blackledge v. Allison, 431 U.S. 63, 75 n.7 (1977)
23   (internal quotation marks omitted). Facts must be stated, in the petition, with sufficient
24   detail to enable the Court to determine, from the face of the petition, whether further
25   habeas corpus review is warranted. Wacht v. Cardwell, 604 F.2d 1245, 1247 (9th Cir.
26   1979); Razo v. Thomas, 700 F. Supp. 2d 1252, 1267 (D. Hawaii 2010) citing Adams v.
27   Armontrout, 897 F.2d 332, 334 (8th Cir. 1990). Here, Petitioner has violated Rule 2(c).
28   ///

                                                   3
                                                                                   18cv2814 BAS (BGS)
 1      FAILURE TO ALLEGE EXHAUSTION OF STATE JUDICIAL REMEDIES
 2          Further, habeas petitioners who wish to challenge either their state court conviction
 3   or the length of their confinement in state prison, must first exhaust state judicial
 4   remedies. 28 U.S.C. § 2254(b), (c); Granberry v. Greer, 481 U.S. 129, 133-34 (1987).
 5   Ordinarily, to satisfy the exhaustion requirement, a petitioner must “‘fairly present[]’ his
 6   federal claim to the highest state court with jurisdiction to consider it, or . . .
 7   demonstrate[] that no state remedy remains available.” Johnson v. Zenon, 88 F.3d 828,
 8   829 (9th Cir. 1996) (citations omitted). Moreover, to properly exhaust state court
 9   remedies a petitioner must allege, in state court, how one or more of his or her federal
10   rights have been violated. For example, “[i]f a habeas petitioner wishes to claim that an
11   evidentiary ruling at a state court trial denied him [or her] the due process of law
12   guaranteed by the Fourteenth Amendment, he [or she] must say so, not only in federal
13   court, but in state court.” See Duncan v. Henry, 513 U.S. 364, 365-66 (1995) (emphasis
14   added).
15          Nowhere on the Petition does Petitioner allege that he raised his claims in the
16   California Supreme Court. In fact, he specifically indicates he did not seek review in the
17   California Supreme Court. (See Pet., ECF No. 1 at 6.) If Petitioner has raised his claims
18   in the California Supreme Court he must so specify.
19          Further, the Court cautions Petitioner that under the Antiterrorism and Effective
20   Death Penalty Act of 1996 (AEDPA) a one-year period of limitation applies to a petition
21   for a writ of habeas corpus by a person in custody pursuant to the judgment of a State
22   court. The limitation period runs from the latest of:
23                 (A) the date on which the judgment became final by the conclusion of
            direct review or the expiration of the time for seeking such review;
24
25                (B) the date on which the impediment to filing an application created
            by State action in violation of the Constitution or laws of the United States is
26
            removed, if the applicant was prevented from filing by such State action;
27
28

                                                     4
                                                                                     18cv2814 BAS (BGS)
 1                (C) the date on which the constitutional right asserted was initially
            recognized by the Supreme Court, if the right has been newly recognized by
 2
            the Supreme Court and made retroactively applicable to cases on collateral
 3          review; or
 4
                  (D) the date on which the factual predicate of the claim or claims
 5          presented could have been discovered through the exercise of due diligence.
 6   28 U.S.C.A. § 2244(d)(1)(A)-(D) (West Supp. 2002).
 7          The statute of limitations does not run while a properly filed state habeas corpus
 8   petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003, 1006
 9   (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an
10   application is ‘properly filed’ when its delivery and acceptance [by the appropriate court
11   officer for placement into the record] are in compliance with the applicable laws and
12   rules governing filings.”). However, absent some other basis for tolling, the statute of
13   limitations does run while a federal habeas petition is pending. Duncan v. Walker, 533
14   U.S. 167, 181-82 (2001).
15          Rule 4 of the Rules Governing Section 2254 Cases provides for summary dismissal
16   of a habeas petition “[i]f it plainly appears from the face of the petition and any exhibits
17   annexed to it that the petitioner is not entitled to relief in the district court . . .” Rule 4, 28
18   U.S.C. foll. § 2254. Here, it appears plain from the Petition that Petitioner is not
19   presently entitled to federal habeas relief because he has not alleged exhaustion of state
20   court remedies.
21                                           CONCLUSION
22          Based on the foregoing, the Court DISMISSES this action without prejudice and
23   with leave to. To have this case reopened, Petitioner must, no later than February 25,
24   2019: (1) pay the $5.00 filing fee or submit adequate proof of his inability to pay the fee;
25   AND (2) file a First Amended Petition that cures the pleading deficiencies set forth
26   above. The Clerk of Court is directed to mail Petitioner a blank motion to proceed in
27   ///
28   ///

                                                      5
                                                                                      18cv2814 BAS (BGS)
 1   forma pauperis form and a blank First Amended Petition form together with a copy of
 2   this Order.
 3         IT IS SO ORDERED.
 4   DATED: January 3, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              6
                                                                          18cv2814 BAS (BGS)
